Certiorari, 352 U. S. 980, to the United States Court of Appeals for the Seventh Circuit;
Appeals from the United States District Court for the District of Minnesota;
Appeals from the United States District Court for the District of Arizona;
Appeal from the United States District Court for the Eastern District of Louisiana; and
Appeal from the United States District Court for the Western District of Arkansas. The motion to consolidate is denied.
Reported below: No. 596, 237 F. 2d 676; Nos. 674 and 675, 146 F. Supp. 143.